DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed August 10, 2021, have been considered, but are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3–10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0033823 to Lee et al. in view of U.S. Patent Application Publication No. 2018/0356682 to Kang et al.
	Regarding Claim 1, Lee would have rendered obvious (e.g., Figs. 11–14 and their corresponding description) a display device (e.g., Fig. 12 and paragraph [0131]), comprising: a light source 410 for emitting a blue input light (e.g., paragraph [0059] teaches that the light source may emit blue light, and in the embodiment of Fig. 11, where no blue color filter is provided, it would have been obvious to select a blue light emitting light source to provide blue light to the blue sub-pixels, also see paragraph 
Kang discloses that clearer colors may be achieved by installing a color filter 170 on the top of a quantum rod layer 160 (e.g., paragraph [0083] and Fig. 7).
Based on this teaching of Kang, it would have been obvious to include such a color filter on the top of phosphor/quantum layer 210 of Lee, in order to provide clearer colors.
So modified, the combination of Lee and Kang would have rendered obvious  a color filter layer disposed on the substrate (additional color filter layer of Kang); a filling layer (Lee, resins containing phosphors 210R/G/B, with 210B replaced with transparent layer 230 in some embodiments, where the resins and transparent layer may reasonably be considered to constitute “a filling layer”) disposed on the color filter layer, wherein the blue input light passes through the color filter layer, the filling layer and the substrate and turns into a blue output light (e.g., Fig. 11 and paragraphs [0128]–[0129] of Lee; Fig. 7 of Kang). 
	Regarding Claim 3, the combination of Lee and Kang (citing to Lee) would have rendered obvious a plurality of scattering particles 210R/G/B disposed in the filling layer (e.g., Fig. 13). 
	Regarding Claim 4, the combination of Lee and Kang (citing to Lee) would have rendered obvious a plurality of dielectric layers 250 disposed on the filling layer (e.g., Figs. 13 and 14, teaching that the dielectric layers are provided to improve light efficiency, see paragraphs [0133]–[0141], in particular paragraph [0140], “the blue transmissive layer 250 has a structure where a plurality of different dielectric thin films . . . are laminated”). 
	Regarding Claim 5, the combination of Lee and Kang (citing to Lee) would have rendered obvious a partition layer 220 disposed on the substrate, wherein the partition layer comprises at least two openings (Figs. 11, 13, and 14, openings corresponding to each color). 
	Regarding Claim 6, the combination of Lee and Kang (citing to Lee) would have rendered obvious a first light converting layer (layer including the resin and phosphors 210R/G/B, paragraph [0065]) disposed in one of the at least two openings (Figs. 11–14).
Regarding Claim 7, the combination of Lee and Kang (citing to Lee) would have rendered obvious wherein the first light converting layer comprises a plurality of first light converting particles 210R/G/B (Figs. 11–14). 
	Regarding Claim 8, the combination of Lee and Kang (citing to Lee) would have rendered obvious a second light converting layer (layer including the resin and phosphors 210R/G/B, paragraph [0065], selecting a different color than the first light converting layer) disposed in another one of the at least two openings (Figs. 11–14). 
	Regarding Claim 9, the combination of Lee and Kang (citing to Lee) would have rendered obvious wherein the second light converting layer comprises a plurality of second light converting particles 210R/G/B (Figs. 11–14, selecting a different color than the first light converting particles).
	Regarding Claim 10, the combination of Lee and Kang (citing to Lee) teaches that the backlight unit 400 includes a light source 410 that may radiate blue light (paragraph [0059]), illustrates a plurality of light sources 410 in Fig. 12, and teaches that the backlight unit radiates the blue light (paragraph [0059]), reasonably suggesting to one of ordinary skill in the art at the time of effective filing the limitation “wherein the light source comprises a plurality of self-luminous light emitting elements”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYAN CROCKETT/           Primary Examiner, Art Unit 2871